Order entered September 19, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00607-CV

 RYAN LYONS, SR., CRYSTAL LYONS, AND/OR ALL OTHER OCCUPANTS OF 735
         BEE CREEK DRIVE CEDAR HILL, TEXAS 75104, Appellants

                                             V.

 DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE, IN TRUST FOR
REGISTERED HOLDERS OF LONG BEACH MORTGAGE LOAN TRUST 2006-WL1,
 ASSET-BACKED CERTIFICATES, SERIES 2006-WL1, ITS SUCCESSORS AND/OR
                        ASSIGNS, Appellee

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-16-01334-E

                                         ORDER
       Appellee’s September 16, 2016 unopposed motion to extend time for filing its brief is

GRANTED. Appellee’s brief received by the Clerk of the Court on September 16, 2016 is

DEEMED timely filed on the date of this order.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE